AMEX “REX” TSX Exchange “VIR” For Immediate Release ViRexx Medical Corp. VIREXX ANNOUNCES CHANGE IN BOARD EDMONTON, ALBERTA – April 8, 2008 – ViRexx Medical Corp. (“ViRexx”)(TSX:VIR; AMEX:REX), announced today that as of April 3, 2008 Mr. Peter P. Smetek, Jr. ceased to be a director of the Corporation.The board of directors now consists of Darrell Elliott, Doug Gilpin, Jacques Lapointe, Michael Marcus and Yves Cohen. About ViRexx Medical Corp. ViRexx is a Canadian-based development-stage biotech Corporation focused on developing innovative targeted therapeutic products that offer better quality of life and a renewed hope for living.Our platform technologies include product candidates for the treatment of Hepatitis B, Hepatitis C, avian influenza viral infections, biodefence and nanoparticle applications, select solid tumors and late-stage ovarian cancer.For additional information about ViRexx, please see www.virexx.com. THE TSX HAS NOT APPROVED OR DISAPPROVED OF THE INFORMATION CONTAINED HEREIN For more information, please contact: Darrell Elliott Chairman and Chief Executive Officer ViRexx Medical Corp. Tel: (780) 433-4411 Fax: (780) 436-0068 investor@virexx.com
